IN THE SUPREME COURT OF THE STATE OF DELAWARE


AVON ROAD PARTNERS, LP, a              §
Delaware limited partnership,          §
ROBERT BERMAN and DENNIS               §
VACCO,                                 §
                                       §
      Defendants-Below,                §
      Appellants,                      §
                                       §
      v.                               §
                                       §   No. 164, 2014
CASTLEPOINT INSURANCE                  §
COMPANY, a New York                    §   Court Below: Court of
insurance company, TOW SUR,            §   Chancery of the State of
LLC, a Connecticut limited liability   §   Delaware
company, REL-REM HOLDINGS,             §
INC., a Delaware corporation,          §   C.A. No. 9021-VCG
TROMBONE, LLC, a Connecticut           §
limited liability company, JOEL        §
ASEN and JAMES ROBERTS,                §
                                       §
      Plaintiffs-Below,                §
      Appellees                        §
                                       §
      and                              §
                                       §
CINIUM FINANCIAL SERVICES              §
CORPORATION, a Delaware                §
Corporation,                           §
                                       §
      Nominal Defendant-Below.         §


                          Submitted: October 29, 2014
                          Decided:   October 30, 2014


Before STRINE, Chief Justice; HOLLAND and RIDGELY, Justices.
                                ORDER

      This 30th day of October 2014, the Court, after hearing oral argument

and upon consideration of the record in this case, has concluded that this

appeal should be affirmed on the basis of and for the reasons assigned by the

Court of Chancery in its decision of March 3, 2014;

      NOW, THEREFORE, IT IS HEREBY ORDERED that the decision

of the Court of Chancery is AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice